UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6559


ROBBIE E. CAMPBELL,

                Plaintiff - Appellant,

          v.

WILLIAM KINCAID, (Unit Mgr.) M.O.C.C.; TIM WHITTINGTON,
(A.W.O.) M.O.C.C.; DAVID BALLARD, (Warden) M.O.C.C.; JAMES
RUBENSTEIN, (Commissioner) W.Va. D.O.C.; ANNA KINCAID,
(Adm.) Wexford Health Care,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:12-cv-02811)


Submitted:   August 19, 2014                 Decided:   August 21, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robbie E. Campbell, Appellant Pro Se.       Billie Jo Streyle,
MACCORKLE, LAVENDER & SWEENEY, PLLC, Charleston, West Virginia;
Vaughn Sizemore, BAILEY & WYANT, PLLC, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robbie E. Campbell appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons   stated        by   the     district    court.

Campbell v. Kincaid, No. 2:12-cv-02811 (S.D. W. Va. Mar. 26,

2014).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.

                                                                             AFFIRMED




                                        2